DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The amendment filed on 12/10/2021 has been entered. In the amendment, Applicant amended claim 1 and added new claims 18-19. Currently claims 1-19 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 12-14 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US 2018/0158894).
Regarding claim 1, Park teaches an electroluminescent display device (Abstract; Figs. 4-5, 7: display panel 1000), comprising: 
a substrate (Figs 4-5: substrate 110) having thereon a display area (Figs. 4-5: display rea DA) and a non-display area (Figs. 4-5: peripheral area PA) adjacent to the display area; 

an encapsulation part (Fig. 5: encapsulation layer 380) at least partially covering the thin film transistor and the light- emitting diode; 
a touch sensor (Figs. 5, 7: first touch conductors Tea and second touch conductors TEb) part on the encapsulation part, the touch sensor part including an electrode layer; and 
first and second crack stoppers (Figs. 4-6: first crack detection lines TCDa as first crack stopper, second crack detection lines MCDa as second crack stopper) disposed in the non-display area on the substrate, 
wherein the second crack stopper is disposed between the first crack stopper and the display area (Figs. 4-5: MCDa between TCDa and DA), and 
wherein the first crack stopper includes a first pattern that is formed through a same process of a same material as an electrode layer of the touch sensor part (Figs. 5-6; [0090], [0097]: TCDa and TEa, TEb of touch sensor are of forth conductive layer).

Regarding claim 12, Park teaches the electroluminescent display device of claim 1. Park further teaches the electroluminescent display device of claim 1, wherein the thin film transistor includes an electrode layer (Fig. 5: electrode 150d), wherein the second crack stopper is formed through a same process as the electrode layer of the thin film transistor (Figs. 5-6: MCDa and 150d are of the same conductive layer).

 claim 13, Park teaches the electroluminescent display device of claim 1. Park further teaches the electroluminescent display device of claim 1, wherein the non-display area includes a trimming margin area (Figs.5-6: part of peripheral area PA to the left of TCDa and MCDa is interpreted as a trimming area), and the first and second crack stoppers are disposed between the trimming margin area and the display area.

Regarding claim 14, Park teaches the electroluminescent display device of claim 13. Park further teaches the electroluminescent display device of claim 13, wherein a top surface of the substrate is exposed in the trimming margin area (Figs. 5-6: substrate 110 is exposed in part of peripheral area PA to the left of TCDa and MCDa).

Regarding claim 17, Park teaches the electroluminescent display device of claim 1. Park further teaches the electroluminescent display device of claim 1, wherein the first pattern is formed of a metal material or a transparent conductive material ([0090], [0096]-[0097]: fourth conductive layer being of a metal).

Allowable Subject Matter
Claims 2-11 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 18-19 are allowed.
Claim 18 is allowed primarily because the prior art does not sufficiently teach or suggest the claimed invention as a whole with regard to the limitations “wherein the first crack stopper is in contact with the substrate, and wherein the touch sensor part includes a touch ground line, and the first pattern is connected to the touch ground line”. In the exemplary closest prior art, Park (US 2018/0158894) does not teach the differentiating limitations. It is rendered not obvious to modify the technique of Park to achieve the differentiating limitations.

Claim 19 is allowed primarily because the prior art does not sufficiently teach or suggest the claimed invention as a whole with regard to the limitations “wherein the first crack stopper is in contact with the substrate”. In the exemplary closest prior art, Park (US 2018/0158894) does not teach the differentiating limitations. It is rendered not obvious to modify the technique of Park to achieve the differentiating limitations.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2018/0158741, made of record by Kim, discloses crack detection structures including main crack detections lines MCDa, MCDb and bending crack detection lines BCDa, BDCb (in entire disclosure), which are directly related to the instant invention.
US 2016/0307971, made of record by Jeon, discloses in Fig. 4 lower crack sensing line 510 and upper crack sensing line, which is directly related to the instant invention. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI ZHENG whose telephone number is (571)272-1434. The examiner can normally be reached Monday-Friday: 9:30 pm-6:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUEMEI ZHENG/             Primary Examiner, Art Unit 2693